DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 07/15/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2012/0049829), in view of Yoshinobu (JP H06188082; English translation), and further in view of Ouyang (US 2015/0244262).
Regarding claim 1, Murakami discloses (see figures 1-19) a switching regulator control circuit (figure 2, part control circuit at 100) for use in a switching regulator (figure 2, part switching regulator generated by 1a/1b, L1 and C3) including: a first switch (figure 2, part 1a) having a first terminal (figure 2, part 1a; upper terminal) thereof connected to a first application terminal to which an input voltage is applied (figure 2, part Vin); a second switch (figure 2, part 1b) having a first terminal (figure 2, part 1b; upper terminal) thereof connected to a second terminal of the first switch (figure 2, part 1a; lower terminal) and having a second terminal (figure 2, part 1b; lower terminal) thereof connected to a second application terminal to which a voltage lower (figure 2, part ground voltage) than the input voltage is applied (figure 2, part Vin); and an overcurrent sensor (figure 2,  configured to sense an overcurrent (figures 2 and 3, part OCP 17; through Vsw) through the second switch (figure 2, part 1b; through the sensing of the upper terminal of 1b)(paragraph [0110]; at the time that the overcurrent detection signal OCP transitions to the logic indicating an overcurrent state (high level), the drive control circuit 4 stops driving the switching of the transistors 1a, 1b, and the switching power supply IC 100 is shut down), the switching regulator control circuit (figure 2, part control circuit at 100) generating a switching signal (figure 2, part switching signal from 2a to 1a) for controlling ON/OFF operation of the first switch (figure 2, part 1a), wherein the switching regulator control circuit (figure 2, part control circuit at 100) comprises: wherein the switching regulator control circuit (figure 2, part control circuit at 100) is configured to inhibit (figure 4, part through 17, 42 and 41) any pulse from occurring in the switching signal (figure 2, part switching signal from 2a to 1a)  during a period in which an overcurrent is sensed by the overcurrent sensor (figures 2 and 3, part OCP 17; during a period in which overcurrent is sensed by OCP 17, the drive control circuit 4 stops driving the switching of the transistors 1a, 1b, and the switching power supply IC 100 is shut down).
Murakami does not disclose a potential difference between the first and second terminals of the second switch; a fault detector configured to detect, based on a duty ratio of the switching signal or a variable correlated to the duty ratio and included in a control signal used to generate the switching signal, a fault state where the duty ratio falls outside a normal modulation range; and a fault protector configured to stop the switching of the first switch to turn the first switch OFF when the fault detector detects the fault state, and the fault detector is 
Yoshinobu teaches (see figures 1-8) a fault detector (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1) configured to detect, based on a duty ratio of the switching signal (figure 3, part duty ratio of T21) or a variable correlated to the duty ratio and included in a control signal used to generate the switching signal (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1; through duty ratio detection circuit DT2)(paragraph [0026]; a duty ratio detection circuit DT2 that detects the duty ratio of the switching signal supplied from the control circuit CR2 to the chopper circuit CP2), a fault state (figure 3, part abnormal load state at LD2) where the duty ratio (figure 3, part duty ratio of T21) falls outside a normal modulation range (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1; the duty ratio detection circuit DT2 detects when the duty ratio falls outside a normal modulation range through CM2) (paragraphs [0013] and [0032]; in the case of a continuous heavy load state due to an abnormal load, the protection circuit operates to stop the operation of the chopper circuit or limit the output, thereby reducing the stress applied to the chopper circuit… the pulse width of the waveform of the switching signal T21 changes as shown in FIG. 4A. Since the duty ratio detection circuit DT2 charges the capacitor C3 during the high level period of the switching signal T21, the terminal voltage of the capacitor C3 is as shown in FIG. 4 (b), and the larger the duty ratio, the larger the terminal voltage of the capacitor C3. Become. Comparing the terminal voltage of the capacitor C3 with the reference ; and a fault protector (figure 3, part fault protector generated by FF1 and NO1) configured to stop switching (figure 3, part when FF1 outputs Q high, the NO1 stop supply T21 to Q1) of the first switch (figure 3, part Q1) to turn the first switch OFF when the fault detector detects the fault state (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1) (figure 4, parts a-f) (paragraphs [0026]-[0035]; the D flip-flop FF1 continues to output a high level when the logical product of the output of the counter CT1 and the output of the timer TM2 becomes a high level even for a moment, and when the output of the D flip-flop FF1 becomes a high level. , NOR circuit NO1 cuts off the supply of switching signal from control circuit CR2 to chopper circuit CP2, and stops the operation of chopper circuit CP… in the protection circuit HG2, the timer TM2 repeats the measurement for a predetermined time after the power is turned on, and the duty ratio of the switching element Q1 is detected to judge the load state, and the duty ratio exceeds the predetermined value. The operation of the chopper circuit CP2 is stopped when the state continues for a predetermined time or longer), and the fault detector (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1) is configured to detect the fault state (figure 3, part abnormal load state at LD2) when n or more pulses with a pulse width outside a normal range occur (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1; through DT2) in the switching signal (figure 3, part T21) within m switching periods of normal operation (where n is a (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1; through timer TM2 and counter CT1)(figure 4, parts a-f) (paragraphs [0026]-[0035]; in the protection circuit HG2, the timer TM2 repeats the measurement for a predetermined time after the power is turned on, and the duty ratio of the switching element Q1 is detected to judge the load state, and the duty ratio exceeds the predetermined value. The operation of the chopper circuit CP2 is stopped when the state continues for a predetermined time or longer).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the switching regulator control circuit of Murakami, the fault detector and protection features as taught by Yoshinobu, because it provides more complete and robust protection for the switching regulator (paragraph [0010]).
Ouyang teaches (see figures 1-3) the current sensor (figure 2, part AMP) is configured to monitor a potential difference between the first and second terminals of the second switch (figure 2, part M2; potential difference between upper and lower terminals of M2) (paragraph [0023]; the amplifier AMP detects the low-side current flowing through the low-side switch M2 and provides an amplifying signal SAMP at the output terminal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the overcurrent sensor of Murakami with the current sensor features as taught by Ouyang and obtain the overcurrent sensor is configured to monitor a potential difference between the first and second terminals of the second switch, because it provides more efficient and accurate current detection.
(figure 2, part PWM) of the switching signal (figure 2, part switching signal from 2a to 1a) is limited to a fixed width (paragraph [0089]; the upper limit of the switching duty is limited to a maximum duty determined within the circuit, and never reaches 100%).
Regarding claim 3, Murakami, Yoshinobu and Ouyang teach everything claimed as applied above (see claim 1). However, Murakami does not disclose the normal modulation range is a modulation range of the duty ratio that appears in response to extraneous disturbances expected during operation of the switching regulator that includes the switching regulator control circuit.
Yoshinobu teaches (see figures 1-8) the normal modulation range (figure 4, part normal modulation range of T21 [a]) is a modulation range of the duty ratio (figures 3 and 4, part duty ratio of T21) that appears in response to extraneous disturbances expected during operation of the switching regulator (figure 3, part extraneous disturbances expected during operation of CP2) that includes the switching regulator control circuit (figure 3, part control circuit generated by CR2, HG2 and DT2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the switching regulator control circuit of Murakami, the fault detector and protection features as taught by Yoshinobu, because it provides more complete and robust protection for the switching regulator (paragraph [0010]).
Regarding claim 4, Murakami, Yoshinobu and Ouyang teach everything claimed as applied above (see claim 1). However, Murakami does not disclose the fault protector detects 
Yoshinobu teaches (see figures 1-8) the fault protector detects (figure 3, part fault protector generated by FF1 and NO1) the fault state (figure 3, part abnormal load state at LD2) based on a result of detection of a pulse width of the switching signal, a voltage correlated to the pulse width, or a current correlated to the pulse width (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1; the duty ratio detection circuit DT2 detects when the duty ratio falls outside a normal modulation range through CM2) (paragraph [0030]; in the protection circuit HG2, the timer TM2 repeats the measurement for a predetermined time after the power is turned on, and the duty ratio of the switching element Q1 is detected to judge the load state, and the duty ratio exceeds the predetermined value. The operation of the chopper circuit CP2 is stopped when the state continues for a predetermined time or longer). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the switching regulator control circuit of Murakami, the fault detector and protection features as taught by Yoshinobu, because it provides more complete and robust protection for the switching regulator (paragraph [0010]).
Regarding claim 5, Murakami, Yoshinobu and Ouyang teach everything claimed as applied above (see claim 2). However, Murakami does not disclose a plurality of values are set as the fixed width, and any one of the plurality of values can be selected as the fixed width.
Yoshinobu teaches (see figures 1-8) a plurality of values are set as the fixed width (figure 4, part [a] T21; see last three fixed width of T21), and any one of (figure 4, part [a] T21 and [b] T22; upper limit generated by VR is a predetermined value and it represent a fixed width of T21, see last three fixed width of [a] T21).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the switching regulator control circuit of Murakami, the fault detector and protection features as taught by Yoshinobu, because it provides more complete and robust protection for the switching regulator (paragraph [0010]).
Regarding claim 7, Murakami discloses (see figures 1-19) a switching regulator control circuit (figure 2, part control circuit at 100) for use in a switching regulator (figure 2, part switching regulator generated by 1a/1b, L1 and C3) including: a first switch (figure 2, part 1a) having a first terminal (figure 2, part 1a; upper terminal) thereof connected to a first application terminal to which an input voltage is applied (figure 2, part Vin); a second switch (figure 2, part 1b) having a first terminal (figure 2, part 1b; upper terminal) thereof connected to a second terminal of the first switch (figure 2, part 1a; lower terminal) and having a second terminal (figure 2, part 1b; lower terminal) thereof connected to a second application terminal to which a voltage lower (figure 2, part ground voltage) than the input voltage is applied (figure 2, part Vin); and an overcurrent sensor (figure 2, part OCP 17) configured to sense an overcurrent (figures 2 and 3, part OCP 17; through Vsw) through the second switch (figure 2, part 1b; through the sensing of the upper terminal of 1b)(paragraph [0110]; at the time that the overcurrent detection signal OCP transitions to the logic indicating an overcurrent state (high level), the drive control circuit 4 stops driving the switching of the transistors 1a, 1b, and , the switching regulator control circuit (figure 2, part control circuit at 100) generating a switching signal (figure 2, part switching signal from 2a to 1a) for controlling ON/OFF operation of the first switch (figure 2, part 1a), wherein the switching regulator control circuit (figure 2, part control circuit at 100) comprises: wherein the switching regulator control circuit (figure 2, part control circuit at 100) is configured to inhibit (figure 4, part through 17, 42 and 41) any pulse from occurring in the switching signal (figure 2, part switching signal from 2a to 1a)  during a period in which an overcurrent is sensed by the overcurrent sensor (figures 2 and 3, part OCP 17; during a period in which overcurrent is sensed by OCP 17, the drive control circuit 4 stops driving the switching of the transistors 1a, 1b, and the switching power supply IC 100 is shut down).
Murakami does not disclose monitor a potential difference between the first and second terminals of the second switch; a fault detector configured to detect, based on a duty ratio of the switching signal or a variable correlated to the duty ratio and included in a control signal used to generate the switching signal, a fault state where the duty ratio falls outside a normal modulation range; and a fault protector configured to stop the switching of the first switch to turn the first switch OFF when the fault detector detects the fault state.
Yoshinobu teaches (see figures 1-8) the switching regulator control circuit (figure 3, part control circuit generated by CR2, HG2 and DT2) comprising: a fault detector (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1) configured to detect, based on a duty ratio of the switching signal (figure 3, part duty ratio of T21) or a variable correlated to the duty ratio and included in a control signal used to generate the switching signal (figure 3, part fault , a fault state (figure 3, part abnormal load state at LD2) where the duty ratio (figure 3, part duty ratio of T21) falls outside a normal modulation range (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1; the duty ratio detection circuit DT2 detects when the duty ratio falls outside a normal modulation range through CM2) (paragraphs [0013] and [0032]; in the case of a continuous heavy load state due to an abnormal load, the protection circuit operates to stop the operation of the chopper circuit or limit the output, thereby reducing the stress applied to the chopper circuit… the pulse width of the waveform of the switching signal T21 changes as shown in FIG. 4A. Since the duty ratio detection circuit DT2 charges the capacitor C3 during the high level period of the switching signal T21, the terminal voltage of the capacitor C3 is as shown in FIG. 4 (b), and the larger the duty ratio, the larger the terminal voltage of the capacitor C3. Become. Comparing the terminal voltage of the capacitor C3 with the reference voltage VR1 obtained by dividing the resistors R6 and R7, as shown in FIG. 4D, when the duty ratio of the switching signal T21 exceeds a certain value, the comparator CM2 A pulse output will appear); and a fault protector (figure 3, part fault protector generated by FF1 and NO1) configured to stop the switching (figure 3, part when FF1 outputs Q high, the NO1 stop supply T21 to Q1) of the switching device (figure 3, part Q1) when the fault detector detects the fault state (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1) .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the switching regulator control circuit of Murakami, the fault detector and protection features as taught by Yoshinobu, because it provides more complete and robust protection for the switching regulator (paragraph [0010]).
Ouyang teaches (see figures 1-3) the current sensor (figure 2, part AMP) is configured to monitor a potential difference between the first and second terminals of the second switch (figure 2, part M2; potential difference between upper and lower terminals of M2) (paragraph [0023]; the amplifier AMP detects the low-side current flowing through the low-side switch M2 and provides an amplifying signal SAMP at the output terminal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the overcurrent sensor of Murakami with the 
Regarding claim 9, Murakami, Yoshinobu and Ouyang teach everything claimed as applied above (see claim 1). Further, Murakami discloses (see figures 1-19) the switching regulator control circuit (figure 2, part control circuit at 100) is configured to limit an upper limit of a pulse width of the switching signal to a fixed width (figure 2, part switching signal from 2a to 1a) (paragraph [0089]; the upper limit of the switching duty is limited to a maximum duty determined within the circuit, and never reaches 100%).
Regarding claim 10, Murakami, Yoshinobu and Ouyang teach everything claimed as applied above (see claim 9). Further, Murakami discloses (see figures 1-19) during a continuous period in which no overcurrent is sensed by the overcurrent sensor (figures 2 and 3, part OCP 17; during a continuous period in which no overcurrent is sensed by OCP 17). However, Murakami does not disclose the fault detector is configured to detect the fault state when n or more pulses with the fixed width occur in the switching signal within m switching periods of normal operation (where n is a non-zero natural number less than or equal to m).
Yoshinobu teaches (see figures 1-8) the fault detector (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1) is configured to detect the fault state (figure 3, part abnormal load state at LD2) when n or more pulses with the fixed width occur in the switching signal (figure 3, part fixed width in T21) (figure 4, part T21[a]; fixed width of T21 is last three pulses) within m switching periods of a normal operation (where n is a non-zero natural number less than or equal to m)  (figure 3, part fault detector generated by DT2, AN1, TM2 and .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the switching regulator control circuit of Murakami, the fault detector and protection features as taught by Yoshinobu and obtain the fault detector is configured to detect the fault state when n or more pulses with the fixed width occur in the switching signal within m switching periods of normal operation (where n is a non-zero natural number less than or equal to m) during a continuous period in which no overcurrent is sensed by the overcurrent sensor, because it provides more complete and robust protection for the switching regulator (paragraph [0010]).
Regarding claim 11, Murakami, Yoshinobu and Ouyang teach everything claimed as applied above (see claim 10). Further, Murakami discloses (see figures 1-19) during a continuous period in which no overcurrent is sensed by the overcurrent sensor (figures 2 and 3, part OCP 17; during a continuous period in which no overcurrent is sensed by OCP 17). However, Murakami does not disclose the fault detector is configured to detect the fault state when pulses with the fixed width are occurring successively in the switching signal at a switching frequency of normal operation.
Yoshinobu teaches (see figures 1-8) the fault detector (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1) is configured to detect the fault state (figure 3, part abnormal load state at LD2) when pulses with the fixed (figure 3, part fixed width in T21) (figure 4, part T21[a]; fixed width of T21 is last three pulses) at a switching frequency of normal operation (where n is a non-zero natural number less than or equal to m)  (figure 3, part fault detector generated by DT2, AN1, TM2 and CT1; through DT2, timer TM2 and counter CT1)(figure 4, parts a-f) (paragraphs [0026]-[0035]; in the protection circuit HG2, the timer TM2 repeats the measurement for a predetermined time after the power is turned on, and the duty ratio of the switching element Q1 is detected to judge the load state, and the duty ratio exceeds the predetermined value. The operation of the chopper circuit CP2 is stopped when the state continues for a predetermined time or longer).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the switching regulator control circuit of Murakami, the fault detector and protection features as taught by Yoshinobu and obtain  the fault detector is configured to detect the fault state when pulses with the fixed width are occurring successively in the switching signal at a switching frequency of normal operation during a continuous period in which no overcurrent is sensed by the overcurrent sensor, because it provides more complete and robust protection for the switching regulator (paragraph [0010]).
Regarding claim 12, Murakami, Yoshinobu and Ouyang teach everything claimed as applied above (see claim 10). However, Murakami does not discloses the normal modulation range is a modulation range of the duty ratio that appears in response to extraneous disturbances expected during operation of the switching regulator that includes the switching regulator control circuit.
(see figures 1-8) the normal modulation range (figure 4, part normal modulation range of T21[a]) is a modulation range of the duty ratio (figures 3 and 4, part duty ratio of T21) that appears in response to extraneous disturbances expected during operation of the switching regulator (figure 3, part extraneous disturbances expected during operation of CP2) that includes the switching regulator control circuit (figure 3, part control circuit generated by CR2, HG2 and DT2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the switching regulator control circuit of Murakami, the fault detector and protection features as taught by Yoshinobu, because it provides more complete and robust protection for the switching regulator (paragraph [0010]).
Regarding claim 13, Murakami, Yoshinobu and Ouyang teach everything claimed as applied above (see claim 10). However, Murakami does not discloses a plurality of values are set as the fixed width, and any one of the plurality of values can be selected as the fixed width.
Yoshinobu teaches (see figures 1-8) a plurality of values are set as the fixed width (figure 4, part [a] T21; see last three fixed width of T21), and any one of the plurality of values can be selected as the fixed width (figure 4, part [a] T21 and [b] T22; upper limit generated by VR is a predetermined value and it represent a fixed width of T21, see last three fixed width of [a]T21).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate to the switching regulator control circuit of Murakami, the fault detector and protection features as taught by Yoshinobu, because it provides more complete and robust protection for the switching regulator (paragraph [0010]).
(see figures 1-19) a control switching power supply device (figure 2), comprising: a controller (figure 2, part control circuit at 100) including the switching regulator control circuit (figure 2, part control circuit at 100), the control switching power supply device (figure 2) further including: the first switch (figure 2, part 1a) having the first terminal (figure 2, part 1a; upper terminal) thereof connected to the first application terminal to which the input voltage is applied (figure 2, part Vin); the second switch (figure 2, part 1b) having the first terminal (figure 2, part 1b; upper terminal) thereof connected to the second terminal of the first switch (figure 2, part 1a; lower terminal) and having the second terminal (figure 2, part 1b; lower terminal) thereof connected to the second application terminal to which the voltage lower (figure 2, part ground voltage) than the input voltage is applied (figure 2, part Vin);  the overcurrent sensor (figure 2, part OCP 17) configured to sense an overcurrent (figures 2 and 3, part OCP 17; through Vsw) through the second switch (figure 2, part 1b; through the sensing of the upper terminal of 1b)(paragraph [0110]; at the time that the overcurrent detection signal OCP transitions to the logic indicating an overcurrent state (high level), the drive control circuit 4 stops driving the switching of the transistors 1a, 1b, and the switching power supply IC 100 is shut down), wherein the controller (figure 2, part control circuit at 100) is configured to control the first (figure 2, part 1a)  and second switches (figure 2, part 1b); and wherein the controller (figure 2, part control circuit at 100) includes a slope voltage generator (figure 2, part 8) configured to generate a slope voltage (figure 2, part Vslope), the controller (figure 2, part control circuit at 100)  being configured to control (figure 2, parts 1a and 1b)  according to the slope voltage (figure 2, part Vslope).
Murakami does not disclose a current-mode-control switching power supply device, comprising: a current sensor configured to sense a current through the second switch; and a controller configured to control the first and second switches according to the current sensed by the current sensor, wherein the controller includes a slope voltage generator configured to accumulate information on the current sensed by the current sensor during a predetermined period in which the first switch is OFF to generate a slope voltage based on the accumulated information on the current.
Ouyang teaches (see figures 1-3) a current-mode-control switching power supply device (figure 2), comprising a current sensor (figure 2, part AMP) configured to sense a current through the second switch (figure 2, part M2); and a controller (figure 2, part 200) configured to control the first and second switches (figure 2, parts M1/M2) according to the current sensed by the current sensor (figure 2, part AMP), wherein the controller (figure 2, part 200) includes a slope voltage generator (figure 2, part 206) configured to accumulate information on the current sensed by the current sensor (figure 2, part AMP) during a predetermined period in which the first switch is OFF (figure 2, part M1[OFF]) to generate a slope voltage (figure 2, part VSLOPE) based on the accumulated information on the current (figure 2, part AMP) (paragraph [0023]; The ramp compensation circuit 206 is electrically coupled to the low-side switch M2 to receive a low-side current flowing through the low-side switch M2 and is configured to generate a ramp compensation signal VSLOPE emulating an inductor current flowing through the output inductor L based on the low-side current… the amplifier AMP detects the low-side current flowing through the low-, the controller (figure 2, part 200) being configured to control the first and second switches (figure 2, parts M1/M2) according to the slope voltage (figure 2, part VSLOPE), the controller includes the switching regulator control circuit (figure 2, part 200).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching regulator control circuit of Murakami with the controller features as taught by Ouyang and obtain a current-mode-control switching power supply device, comprising: a first switch having a first terminal thereof connected to a first application terminal to which an input voltage is applied; a second switch having a first terminal thereof connected to a second terminal of the first switch and having a second terminal thereof connected to a second application terminal to which a voltage lower than the input voltage is applied; a current sensor configured to sense a current through the second switch; an overcurrent sensor configured to sense an overcurrent through the second switch; and a controller configured to control the first and second switches according to the current sensed by the current sensor, wherein the controller includes a slope voltage generator configured to accumulate information on the current sensed by the current sensor during a predetermined period in which the first switch is OFF to generate a slope voltage based on the accumulated information on the current, the controller being configured to control the first and second switches according to the slope voltage, the controller includes the switching regulator control circuit, because it provides efficient compensation in order to obtain more efficient switching control.
Regarding claim 16, Murakami, Yoshinobu and Ouyang teach everything claimed as applied above (see claim 15). Further, Murakami discloses (see figures 1-19) the controller (figure 2, part control circuit at 100) includes: an error amplifier figure 2, part 5) configured to generate an error signal (figure 2, part Verr) that is commensurate with a difference (figure 2, part 5) between a voltage commensurate with an output voltage of the control switching power supply device (figure 2, part Vout; through FB) and a reference voltage (figure 2, part Vtg); a comparator (figure 2, part 9) configured to compare the slope voltage (figure 2, part Vslope) with the error signal (figure 2, part Verr) to generate a reset signal (figures 2 and 4, part PWM), the reset signal being a comparison signal (figures 2 and 4, part PWM); an oscillator (figure 2, part 11) configured to generate a set signal (figures 2 and 4, part CLK), the set signal being a clock signal with a predetermined frequency (figures 2 and 4, part CLK); and a timing control circuit  (figures 2 and 4, part 4)configured to control the ON/OFF operation of the first switch (figure 2, part 1a) and ON/OFF operation of the second switch (figure 2, part 1b) according to the set signal (figures 2 and 4, part CLK) and the reset signal (figures 2 and 4, part PWM). However, Murakami does not expressly disclose the current-mode- control switching power supply device.
Ouyang teaches (see figures 1-3) the current-mode-control switching power supply device (figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching regulator control circuit of Murakami with the controller features as taught by Ouyang, because it provides efficient compensation in order to obtain more efficient switching control.
Regarding claim 17, Murakami, Yoshinobu and Ouyang teach everything claimed as applied above (see claim 15). Further, Murakami discloses (see figures 1-19) the second switch is a MOS transistor (figure 2, part 1b) (paragraph [0075]; N-channel MOS field-effect transistors 1a and 1b), and the overcurrent sensor senses (figure 2, part OCP 17) the overcurrent through the second switch (figure 2, part  by using the voltage (figure 2, part Vsw) across the ON resistance of the MOS transistor (figure 2, part 1b). However, Murakami does not expressly disclose the current sensor senses the current through the second switch by using a voltage across an ON resistance of the MOS transistor.
Ouyang teaches (see figures 1-3) the current sensor senses (figure 2, part AMP) the current through the second switch (figure 2, part M2) by using a voltage across an ON resistance of the MOS transistor (figure 2, part M2) (paragraph [0023]; the amplifier AMP detects the low-side current flowing through the low-side switch M2 and provides an amplifying signal SAMP at the output terminal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching regulator control circuit of Murakami with the controller features as taught by Ouyang, because it provides efficient compensation in order to obtain more efficient switching control.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2012/0049829), in view of Yoshinobu (JP H06188082; English translation), and further in view of Ouyang (US 2015/0244262), and further in view of Takeshi (JP 2001092314; English translation).
Regarding claim 6, claim 14 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 14, Murakami, Yoshinobu and Ouyang teach everything claimed as applied above (see claim 10). Further, Murakami disclosed a value of the fixed width (figure 2, part switching signal from 2a to 1a) (paragraph [0089]; the upper limit of the switching duty is limited to a maximum duty determined within the circuit, and never reaches 100%). However, Murakami does not 
Takeshi teaches (see figures 1-4) a value of the fixed width (figure 3, part Maximum duty at e) is a function of at least either of the input voltage (figure 2, part input voltage) and the output voltage (figure 2, part output voltage at P; through 23) of the switching regulator (figure 2, part 20) that includes the switching regulator control circuit (figure 2, part control generated between R1/R2 and 22)(paragraph [0029]; the upper and lower limit values of the PWM duty value which can be set under control are determined by taking into consideration the condition set to be included in the load rage of the high voltage power supply).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control circuit of Murakami with the control features as taught by Takeshi, because it provides more accurate and efficient control.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2012/0049829), in view of Yoshinobu (JP H06188082; English translation), and further in view of Ouyang (US 2015/0244262), and further in view of Kim et al. (US 2012/0292989), hereinafter Kim.
Regarding claim 18, Murakami, Yoshinobu and Ouyang teach everything claimed as applied above (see claim 7). Further, Murakami discloses (see figures 1-19) a switching regulator (figure 2, part switching regulator generated by 1a/1b, L1 and C3), wherein a switching regulator (figure 2, part switching regulator generated by 1a/1b, L1 and C3) comprises: a controller includes the switching regulator control circuit (figure 2, part control circuit at 100), the switching (figure 2, part switching regulator generated by 1a/1b, L1 and C3) further including: the first switch (figure 2, part 1a) having the first terminal (figure 2, part 1a; upper terminal) thereof connected to the first application terminal to which the input voltage is applied (figure 2, part Vin); the second switch (figure 2, part 1b) having the first terminal (figure 2, part 1b; upper terminal) thereof connected to the second terminal of the first switch (figure 2, part 1a; lower terminal) and having the second terminal (figure 2, part 1b; lower terminal) thereof connected to the second application terminal to which the voltage lower (figure 2, part ground voltage) than the input voltage is applied (figure 2, part Vin); and the overcurrent sensor (figure 2, part OCP 17) configured to sense the overcurrent (figures 2 and 3, part OCP 17; through Vsw) through the second switch (figure 2, part 1b; through the sensing of the upper terminal of 1b)(paragraph [0110]; at the time that the overcurrent detection signal OCP transitions to the logic indicating an overcurrent state (high level), the drive control circuit 4 stops driving the switching of the transistors 1a, 1b, and the switching power supply IC 100 is shut down); wherein the controller (figure 2, part control circuit at 100) is configured to control the first (figure 2, part 1a)  and second switches (figure 2, part 1b). However, Murakami does not expressly disclose a vehicle-mounted appliance.
Kim teaches (see figures 1-3) a vehicle-mounted appliance (figure 1) (Abstract; control of a converter for an electric vehicle may control the converter of the electric vehicle) including a switching regulator (figure 1, part 100).
It would have been obvious (based on intended use analysis) to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the switching regulator 
Regarding claim 19, Murakami, Yoshinobu, Ouyang and Kim teach everything claimed as applied above (see claim 18). However, Murakami does not expressly disclose a vehicle, comprising: the vehicle-mounted appliance; and a battery for supplying the vehicle-mounted appliance with electric power.
Kim teaches (see figures 1-3) a vehicle, comprising: the vehicle-mounted appliance (figure 1); and a battery (figure 1, part Vin) for supplying the vehicle-mounted appliance with electric power (figure 1, part 100) (paragraph [0009]; the electric vehicle is provided with a converter which converts high voltage generated by a high voltage battery into low voltage. The converter supplies electricity to electric components or charges a low voltage battery when the electric vehicle is driven by an electric motor. A DC-DC converter, which increases or drops voltage, is used as such a converter).
It would have been obvious (based on intended use analysis) to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the switching regulator of Murakami to a vehicle-mounted appliance as taught by Kim, because the combination result in an efficient switching regulation for vehicle-mounted appliance with an accurate PWM control.
Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. 
Applicant’s argues on page 11 of the Applicant's Response (“Murakami fails to disclose or suggest an "overcurrent sensor configured to sense an overcurrent through the second switch," as recited in the claims of the present application. Thus, even if Murakami were 
The Examiner respectfully disagrees with Applicant’s arguments, because the rejection is a 103 combination between Murakami, Yoshinobu and Ouyang. Murakami discloses a first switch (figure 2, part 1a) having a first terminal (figure 2, part 1a; upper terminal) thereof connected to a first application terminal to which an input voltage is applied (figure 2, part Vin); a second switch (figure 2, part 1b) having a first terminal (figure 2, part 1b; upper terminal) thereof connected to a second terminal of the first switch (figure 2, part 1a; lower terminal) and having a second terminal (figure 2, part 1b; lower terminal) thereof connected to a second application terminal to which a voltage lower (figure 2, part ground voltage) than the input voltage is applied (figure 2, part Vin); and an overcurrent sensor (figure 2, part OCP 17) configured to sense an overcurrent (figures 2 and 3, part OCP 17; through Vsw) through the second switch (figure 2, part 1b; through the sensing of the upper terminal of 1b). The overcurrent sensor (figure 2, part OCP 17) configured to sense an overcurrent through the second switch (figure 2, part 1b; through the sensing of the upper terminal of 1b) because, as presented in Figure 3, part 17, the overcurrent sensor (figures 2 and 3, part OCP 17) detect the upper terminal of 1b through Vsw (figure 3, part Vsw) and the second terminal (figure 2, part 1b; lower terminal) through ground (figure 3, part ground). Furthermore, the third reference Ouyang teaches the current sensor (figure 2, part AMP) is configured to monitor a potential difference between the first and second terminals of the second switch (figure 2, part M2; potential difference between upper and lower terminals of M2) (paragraph [0023]; the amplifier AMP detects the low-side current flowing through the low-side switch M2 and provides an amplifying signal SAMP at the output terminal). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the overcurrent sensor of Murakami with the current sensor features as taught by Ouyang and obtain the overcurrent sensor is configured to monitor a potential difference between the first and second terminals of the second switch, because it . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/C.O.R. /
Examiner, Art Unit 2839
	
	





	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839